DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejection has been overcome.  
The amendment filed 09/02/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to the drawings shows new details that were not part of the original disclosure, including the shape and extensions of the torsion springs 36, 38; the thickness and extent of the brake pad 35 and the thickness and extent of the friction surface 45; and the flat surfaces upon which the brake pad 35 and friction surface 45 are supported would add new matter such that the replacement sheet containing Figure 2 and the new sheet containing Figure 3 have been denied entry.  Thus, the objection to the drawings is maintained.
Applicant is required to cancel any new matter and reverse the references to Figure 3 in the specification in the reply to this Office Action.
Applicant's arguments filed 09/02/2022 against the art rejections have been fully considered but they are not persuasive.  Therefore, the rejections are modified to address the claim amendments, are repeated, and this action is made final.  
In particular, Applicant argues that Bauer does not provide the gap separating the blocking element and the friction element, as now recited in independent claim 1.  However, Bauer does indeed have such a gap and the gap is maintained by the destructible element 66.  
Applicant also argues that Bauer lacks a return element and there is no reason or motivation for adding one to bias blocking element 38.  However, Deptolla is relied upon for such a return element under 35 USC 103.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first return element” of claim 3, lines 1-2; “the first return element is attached to the sliding rail and applies a return torque to ta lower end of the blocking element” of claim 4, lines 1-2; the “second return element” of claim 7, line 1; “the first return element and the second return element are torsion springs” of claim 8, lines 1-2; and “a friction brake pad and the blocking element comprises a friction surface” (depending on how this recitation is interpreted) of claim 10, lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7,  and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (US 4790597).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A vehicle seat comprising a seat cushion (26, 28) and a sliding rail (20, 22), the sliding rail being connected to the seat cushion and being further configured to be connected to a floor of a vehicle, the seat cushion being movable in an elevation direction relative to the sliding rail (by device 24 shown in Figure 1 and described in the abstract, and comprising element 88, shown in the embodiment of Figure 9),
the seat further comprising an anchoring element (pivotal connection point for attachment of the buckle element 34 in an upper portion 68 of element 48, as shown in Figure 9) for anchoring a safety belt in the seat cushion and a holding device (comprising elements 38, 56, 60, and 84, as shown in Figure 9) for holding the seat cushion in the elevation direction,
the holding device comprising a cam (48, and an outer surface of journal 56), a blocking element (38) for blocking the position of the seat cushion with respect to the sliding rail, and a friction element (84, as shown in Figure 9) fixed to the seat cushion,
the blocking element being mounted so as to be movable at least in rotation about a first axis of rotation (98 in Figure 9) between a nominal position in which the blocking element is at a distance from the friction element (aided by a destructible casing 66, as described in column 7, lines 40-50) and the blocking element is separated from the friction element by a gap (the blocking element is separated from the friction element by a gap, as is clearly shown in Figure 9, where the gap or separation is maintained by the element 66), and a blocking position, in which the blocking element interacts with the friction element so as to prevent the movement of the seat cushion along the elevation direction (as described in column 7, lines 40-50),
the cam resting on the blocking element (where the camp comprises an outer surface of journal 56) and being mounted so as to be movable on the seat cushion between a rest position, in which the blocking element is in the nominal position and an active position, in which the cam causes the blocking element to move towards the blocking position (as described in column 7, lines 40-50),
the cam being configured to be moved to the active position when a force greater than a predetermined force is applied to the anchoring element (as described in column 7, lines 40-50).

2. The seat according to claim 1, wherein the blocking element is mounted so as to be movable at least in rotation about the first axis of rotation on the sliding rail (blocking element 38 pivotally connected at 98, as shown in Figure 9), the sliding rail comprising a fixed portion fixed to the floor (24 in Figure 9) and a movable portion connected to the seat (22 in Figure 9), the blocking element being mounted on the movable portion.

3. The seat according to claim 1, wherein the holding device further comprises a first return element (destructible casing 66 as described in column 7, lines 40-50) of the blocking element configured to cause the blocking element to move toward the nominal position when no force greater than a predetermined force is applied to the anchoring element (as described in column 7, lines 40-50).

5. The seat according to claim 1, wherein the cam rests on an upper portion of the blocking element and slides on the blocking element when the seat cushion is moved along the elevation direction (where the cam is considered to include an outer surface of element 56, and slides on the blocking element when the seat cushion is moved along the elevation direction, as can be appreciated from Figure 9 and the description in column 7, lines 51-66).

6. The seat according to claim 1, wherein the cam is mounted so as to be movable rotatably on the seat cushion about a second axis of rotation, the anchoring element being attached to the cam at an attachment point spaced from the second axis of rotation (cam comprising element 48 and an outer surface of journal 56 is rotatable on the seat cushion about a second axis of rotation provided by the axis of journal 56, the anchoring element comprising a pivot attachment point for the buckle 34 upward and to the right of the journal 56 in Figure 9 is at an attachment point that is spaced from the second axis of rotation).

7. The seat according to claim 3, the holding device further comprising a second return element configured to cause the cam to move towards the rest position when no force greater than a predetermined force is applied to the anchoring element (destructible casing 66 as described in column 7, lines 40-50 provides a return element which can be a second return element as no first return element is described in the claim from which claim 7 depends).

9. The seat according to claim 1, wherein the blocking element comprises a first toothed surface (at 60 in Figure 9) and the friction element comprises a second toothed surface complementary to the first toothed surface (friction element 84, as shown in Figure 9),
the first toothed surface and the second toothed surface interacting with each other to block relative movement of the blocking element with respect to the friction element when the blocking element is in the blocking position (as described in column 7, lines 40-50).

10. The seat according to claim 1, wherein the friction element comprises a friction brake pad and the blocking element comprises a friction surface (without further details of the friction brake pad and friction surface, the mutually engaging teeth are considered to provide the friction brake pad and friction surface),
the friction brake pad and the friction surface interacting with each other to block relative movement of the blocking element with respect to the friction element when the blocking element is in the blocking position (column 7, lines 40-50).

11. The seat according to claim 1, wherein the blocking element comprises a first support surface interacting with the friction element (at teeth 60, as shown in Figure 9) when the blocking element is in its blocking position and a second support surface opposite the first support surface and on which the cam is resting (cam rests via the cam portion comprising the outer surface of journal 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 4790597) in view of Deptolla (US 6467849).
Bauer shows and discloses the details set forth in the rejections above, but lacks the specifics of a return element attached to the sliding rail and applying a return torque to a lower end of the blocking element. 
On the other hand, Deptolla shows a similar blocking member 60 rotatably attached to a sliding member 4, and a lower end of the blocking member biased by a return element 7 to a disengaged condition.
It would have been obvious to apply the teachings of Deptolla to the blocking member of Bauer, in addition to the destructible element 66 of Bauer or in place of it, because doing so would provide the benefit of further keeping the teeth out of engagement or an alternative way of keeping the teeth out of engagement when no crash has occurred.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
4. The seat according to claim 3, wherein the first return element is attached to the sliding rail and applies a return torque to a lower end of the blocking element, the torque being intended for moving the blocking element towards the nominal position (in accordance with the statement of obviousness, the return member 7 applies a return torque).

(With regard to claim 12, it would have further been obvious to remove the destructible element 66 and provide an angle of the cam member 48 and a spacing in the gap between the blocking element 38 and the friction element 84 of Bauer, as taught by Deptolla, because doing so would have provided the benefit of a simpler device with at least one less part.)
12. (New) The seat according to claim 1, wherein, in the blocking position, a first support surface of the blocking element interacts with the friction element (directly when modified to remove the destructible casing 66 in favor of a simpler configuration with an empty space extending from the first support surface to the friction element, as taught by Deptolla and applied to Bauer), and
wherein a space in the gap is an empty space extending from the first support surface to the friction element (when modified to remove the destructible casing 66 in favor of a simpler configuration with an empty space extending from the first support surface to the friction element, as taught by Deptolla and applied to Bauer).

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 4790597) and Deptolla (US 6467849) applied to the combination for the rejection of claim 4 above, and further in view of Masutani (US 7036878).
Bauer and Deptolla show and disclose the details set forth in the rejections above, where Deptolla is considered to provide the second return element in accordance with the statement of obviousness for the rejection of claim 4 above, but lack the specifics of the first return element and the use of torque springs in particular.  
On the other hand, Masutani shows a torque spring that biases what appears to be a cam member 48, 52, similar to the cam member of Bauer, such that the teeth are urged out of engagement absent a crash force on the seat belt.
It would have been obvious to additionally provide a first return element on the cam member 48 of Bauer to bias it such that the teeth are further urged away from engagement because doing so would provide the benefit of further assuring that the teeth do not inadvertently engage.  It further would have been obvious to provide both of the first return element and the second return element as torque springs as taught by Masutani because doing so provides for a more compact assembly and is considered an obvious alternative to the spring 7 taught by Deptolla. 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
8. The seat according to claim 7, wherein the first return element and the second return element are torsion springs (in accordance with the statement of obviousness above).

(For claim 13, it would have been obvious to reverse that which is referred to as the first return and that which is referred to as the second return in the statement of obviousness above, and to have omitted the revision of the spring 7 taught by Deptolla to a torsion spring.)
13. (New) A vehicle seat comprising a seat cushion (26, 28 of Bauer) and a sliding rail (20, 22 of Bauer), the sliding rail being connected to the seat cushion and being further configured to be connected to a floor of a vehicle, the seat cushion being movable in an elevation direction relative to the sliding rail (by device 24 shown in Figure 1 and described in the abstract, and comprising element 88, shown in the embodiment of Figure 9 of Bauer),
the seat further comprising an anchoring element (pivotal connection point for attachment of the buckle element 34 in an upper portion 68 of element 48, as shown in Figure 9 of Bauer) for anchoring a safety belt in the seat cushion and a holding device (comprising elements 38, 56, 60, and 84, as shown in Figure 9 of Bauer) for holding the seat cushion in the elevation direction,
the holding device comprising a cam (48, and an outer surface of journal 56 of Bauer), a blocking element (38 of Bauer) for blocking the position of the seat cushion with respect to the sliding rail and a friction element (84, as shown in Figure 9 of Bauer) fixed to the seat cushion,
the blocking element being mounted so as to be movable at least in rotation about a first axis of rotation (98 in Figure 9 of Bauer) between a nominal position, in which the blocking element is at a distance from the friction element (aided by a destructible casing 66, as described in column 7, lines 40-50 of Bauer), and a blocking position, in which the blocking element interacts with the friction element so as to prevent the movement of the seat cushion along the elevation direction (as described in column 7, lines 40-50 of Bauer),
the cam resting on the blocking element (where the camp comprises an outer surface of journal 56 of Bauer) and being mounted so as to be movable on the seat cushion between a rest position, in which the blocking element is in the nominal position, and an active position, in which the cam causes the blocking element to move towards the blocking position (as described in column 7, lines 40-50 of Bauer),
the cam being configured to be moved to the active position when a force greater than a predetermined force is applied to the anchoring element (as described in column 7, lines 40-50 of Bauer),
the holding device further comprising a first return element (7 of Deptolla applied to the blocking element 38 of Bauer in accordance with the combination of Deptolla with Bauer above) of the blocking element configured to cause the blocking element to move toward the nominal position when no force greater than a predetermined force is applied to the anchoring element (in accordance with the statement of obviousness to combined Deptolla with Bauer, above), and
the holding device further comprising a second return element (taught by the torsion spring of Masutani applied to the cam member 48 of Bauer in accordance with the statement of obviousness to combine Masutani with Bauer, above) configured to cause the cam to move towards the rest position when no force greater than a predetermined force is applied to the anchoring element (in accordance with the statement of obviousness to combine Masutani with Bauer, above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636